Exhibit 10.1
SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made as of March 10, 2009, by and among FLOW INTERNATIONAL
CORPORATION, a Washington corporation (“Borrower”), the undersigned lenders
party to the Credit Agreement referred to below (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.
RECITALS
     1 Lenders, Agent and Borrower are parties to that certain Amended and
Rested Credit Agreement dated as June 9, 2008 (as amended, restated or modified
from time to time, the “Credit Agreement”).
     2 Lenders, Agent and Borrower entered into that certain First Amendment to
Credit Agreement dated as of December 8, 2008 to, among other things, extend the
Term Availability Period and to make adjustments to how Consolidated Adjusted
EBITDA is calculated.
     3 Lenders, Agent and Borrower wish to further amend the Credit Agreement as
set forth in this Amendment.
     NOW, THEREFORE, the parties hereto agree as follows:
AGREEMENT
     1. Definitions; Interpretation. Capitalized terms not otherwise defined in
this Amendment shall have the meanings given in the Credit Agreement as amended
by this Amendment. The rules of construction and interpretation specified in
Sections 1.02 and 1.05 of the Credit Agreement also apply to this Amendment and
are incorporated herein by this reference.
     2. Amendments to Credit Agreement. The Lenders, the Administrative Agent,
the L/C Issuer and the Swing Line Lender hereby amend the Credit Agreement as
follows:
          (a) Amendment to Schedule 1.01. Schedule 1.01 attached to the Credit
Agreement is hereby deleted in its entirety and replaced with Schedule 1.01
attached to this Amendment, which is incorporated into the Credit Agreement by
this reference.
          (b) Amendment to Schedule 2.01. Part (a) of Schedule 2.01 attached to
the Credit Agreement is hereby deleted in its entirety and replaced with Part
(a) of such Schedule 2.01 attached to this Amendment, which is incorporated into
the Credit Agreement by this reference. The parties acknowledge and agree that
the Term Availability Period has ended and that the Term Commitment has expired
by its terms and is of no further force or effect.
     3. Certain Provisions Regarding Financial Covenants and Financial
Reporting. Notwithstanding anything in the Credit Agreement to the contrary, no
Default or Event of

 



--------------------------------------------------------------------------------



 



Default shall be deemed to have occurred as a result of any breach of
Section 7.11 of the Credit Agreement in respect of the fourth fiscal quarter of
the Borrower’s fiscal year ending April 30, 2009 (the “Applicable Quarter”)
prior to June 15, 2009. For the avoidance of doubt, if the Borrower breaches
Section 7.11 of the Credit Agreement as at the end of the Applicable Quarter,
then a Default or Event of Default shall exist as of June 15, 2009, regardless
of whether Borrower has delivered the Compliance Certificate in respect of the
Applicable Quarter. Notwithstanding that Section 6.01(b) of the Credit Agreement
does not otherwise require Borrower to deliver the financial statements and
other items described therein (the “Quarterly Financial Deliveries”) for the
Applicable Quarter, Borrower shall deliver all such Quarterly Financial
Deliveries for the Applicable Quarter to Agent in the number, form and content
as provided in such Section 6.01(b) on or before June 15, 2009. Such deliveries
shall be in addition to, and not in place of, any and all other financial
statements and other items that Section 6.01 of the Credit Agreement requires
Borrower to deliver to Agent with respect to the Applicable Quarter.
     4. Amendment Fee. In connection with, and in consideration for the Lenders’
entering into this Amendment, Borrower shall pay to Agent, for the account of
the Lenders that execute this Amendment in accordance with their respective
Applicable Percentages, an amendment fee (the “Amendment Fee”) equal to 0.25% of
the Revolving Commitments (as reduced pursuant to this Amendment) of the Lenders
that execute this Amendment. The Amendment Fee will be due and payable in full
upon the execution of this Amendment by all parties hereto, shall be fully
earned upon becoming due and payable in accordance with the terms hereof, shall
be nonrefundable for any reason whatsoever, and shall be in addition to any
other fees, costs and expenses payable pursuant to the Loan Documents.
     5. Conditions to Effectiveness. This Amendment shall become effective upon
fulfillment, to Agent’s satisfaction, of each the following conditions (unless
waived in writing by Agent):
          (a) Delivery of Amendment. The Borrowers, each of the Lenders, the
Administrative Agent, the L/C Issuer, and the Swing Line Lender shall have each
executed and delivered counterparts (in sufficient copies for each Lender) of
this Amendment to the Administrative Agent;
          (b) Payment of Fees. The Company shall have paid to the Administrative
Agent for the account of the Lenders in accordance with their respective
Applicable Percentages, an amendment fee in the amount and at the time specified
in the letter agreement dated March ___, 2009, among the Company, the
Administrative Agent and the Arranger (the “Fee Letter”), which fee shall be
deemed fully earned when due and non-refundable when paid;
          (c) Reimbursement for Expenses. The Company shall have reimbursed the
Administrative Agent for all documented expenses actually incurred by
Administrative Agent in connection with the preparation of this Amendment and
the other Loan Documents and shall have paid all other amounts due and owing
under the Loan Documents;
          (d) Representations True; No Default. After giving effect to this
Amendment and the transactions contemplated hereby, (i) the representations and
warranties of

-6-



--------------------------------------------------------------------------------



 



the Company and the other Loan Parties contained in Article V of the Credit
Agreement or any other Loan Documents, or which are contained in any documents
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of this Amendment, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date, and except that
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement, and (ii) no Default and no Event of
Default exists or will occur as a result of the execution of this Amendment; and
          (e) Other Documents. The Administrative Agent and the Lenders shall
have received such other documents, instruments, and undertakings as the
Administrative Agent and such Lender may reasonably request.
     6. Agent Authorizations. The Lenders, the L/C Issuer and the Swing Line
Lender hereby authorize and instruct the Administrative Agent to execute and
deliver this Amendment.
     7. No Further Amendment. Except as expressly modified by this Amendment,
the Credit Agreement and the other Loan Documents shall remain unmodified and in
full force and effect and the parties hereby ratify their respective obligations
thereunder. References in the Credit Agreement to “this Agreement” (and indirect
references such as “hereunder”, “hereby”, “herein”, and “hereof”) and in any
Loan Document to the Credit Agreement shall be deemed to be references to the
Credit Agreement as modified hereby.
     8. Reservation of Rights. The Borrower acknowledges and agrees that the
execution and delivery by the Lenders, the Administrative Agent, the L/C Issuer
and the Swing Line Lender of this Amendment shall not be deemed to create a
course of dealing or otherwise obligate the Lenders, the Administrative Agent,
the L/C Issuer or the Swing Line Lender to forbear or execute similar amendments
under the same or similar circumstances in the future.
     9. Miscellaneous.
          (a) Integration. This Amendment, together with the other Loan
Documents, comprise the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.
          (b) Severability. Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          (c) Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          (d) Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of Washington.

-7-



--------------------------------------------------------------------------------



 



          (e) Oral Agreements Not Enforceable.
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FOREBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
[Signature Pages Follow]

-8-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first above written.

            FLOW INTERNATIONAL CORPORATION
      By:   /s/ Charles M. Brown       Name:   Charles M. Brown       Title:  
President and CEO       BANK OF AMERICA, N.A., as Agent
      By:   /s/ Ken Puro       Name:   Ken Puro       Title:   Vice President  
    BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
      By:   /s/ Gordon H. Gray       Name:   Gordon H. Gray       Title:   Sr.
Vice President       U.S. BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Kathleen J. Johnson       Name:   Kathleen J. Johnson      
Title:   Sr. Vice President       WELLS FARGO BANK N.A., as a Lender
      By:   /s/ Sarah Eddy       Name:   Sarah Eddy       Title:   Relationship
Manager    

-9-



--------------------------------------------------------------------------------



 



            BANK OF THE WEST, as a Lender
      By:   /s/ Tony Yee       Name:   Tony Yee       Title:   Vice President  
    UNION BANK OF CALIFORNIA, N.A., as a Lender
      By:   /s/ Michele A. Goerdel       Name:   Michele A. Goerdel      
Title:   Vice President       COLUMBIA STATE BANK, as a Lender
      By:   /s/ Kevin N. Meabon       Name:   Kevin N. Meabon       Title:  
Vice President    

-10-